974 So. 2d 1125 (2008)
John BAILEY, Appellant,
v.
Jim COATS, Pinellas County Sheriff; Bernie McCabe, State Attorney for the Sixth Judicial Circuit; Ken Burke, Clerk of Circuit Court of the Sixth Judicial Circuit for Pinellas County; Charles "Chuck" Harmon, Chief of Police, St. Petersburg Police Department; and Robert A. Dempster & Associates, Appellees.
No. 2D07-1243.
District Court of Appeal of Florida, Second District.
January 23, 2008.
Rehearing Denied February 29, 2008.
John Bailey, pro se.
Bill McCollum, Attorney General, Tallahassee, and Tiffany Gatesh Fearing, Assistant Attorney General, Tampa, for Appellees, Jim Coats, Bernie McCabe, Ken Burke, and Charles "Chuck" Harmon.
No Appearance for Appellee Robert A. Dempster & Associates.
CANADY, Judge.
John Bailey appeals the denial of his pro se petition for writ of mandamus seeking the production of various documents allegedly relevant to Bailey's efforts to obtain postconviction relief. Although the circuit court noted that Bailey had been previously barred from filing pro se pleadings concerning the cases at issue here, the court nonetheless addressed Bailey's petition on the merits. We conclude that the trial court erred in addressing the pro se petition *1126 on the merits rather than dismissing it. The order denying the petition is therefore reversed, and the case is remanded with instructions that the petition be dismissed.
Reversed and remanded.
NORTHCUTT, C.J., and FULMER, J., Concur.